t c memo united_states tax_court orin f farnsworth and mary l farnsworth petitioners v commissioner of internal revenue respondent docket no filed date orin f farnsworth and mary l farnsworth pro sese paul k webb for respondent memorandum findings_of_fact and opinion beghe judge respondent determined a deficiency of dollar_figure in petitioners’ joint federal_income_tax for after concessions by the parties there are two issues for decision whether petitioners are entitled to exclude from income as a recovery_of basis any portion of the contract value termination_payments received in by petitioner orin - - f farnsworth under his district manager’s appointment agreement dmaa with farmers insurance group and whether petitioners are liable for self-employment_tax under section on the dmaa contract value termination_payments we hold that petitioners are not entitled to exclude from income any portion of the dmaa contract value termination_payments because petitioners failed to prove that mr farnsworth had any basis in the dmaa contract we further hold that the dmaa contract value termination_payments included in petitioners’ income are subject_to self-employment_tax under sec_1401 findings_of_fact most of the facts have been stipulated and are so found the stipulation of facts and related exhibits are incorporated by this reference petitioners were residents of redding california when they filed their petition petitioners are married and filed a joint federal_income_tax return form_1040 u s individual_income_tax_return for the taxable_year ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure on date petitioner orin f farnsworth mr farnsworth formerly known as jose farnsworth married gloria farnsworth from whom he is now divorced from through part of mr farnsworth was employed as an agent of farmers insurance group’ farmers in el paso texas selling home commercial casualty and life_insurance in mr farnsworth gloria farnsworth and their family moved to chico california from through part of mr farnsworth worked as a division agency manager for farmers in the chico california area on date mr farnsworth applied to become a district manager with farmers on date farmers and mr farnsworth entered into the dmaa under which he was appointed district manager for district number in redding california the dmaa between mr farnsworth and farmers was effective including addenda from its execution on date through mr farnsworth’s retirement on date under the dmaa farmers agreed to pay mr farnsworth an overwrite on all business produced by agents of farmers within district number an overwrite is a percentage of the commissions earned by the sales agents supervised by the district farmers insurance group farmers is a collection of companies which during included farmers insurance exchange truck insurance exchange fire insurance exchange mid- century insurance co and farmers new world life_insurance co - - manager under the dmaa farmers also provided certain benefits to mr farnsworth including life and health insurance in accordance with farmers’s rules mr farnsworth in return agreed to recruit and train as many agents acceptable to farmers as might be required to produce sales in accordance with the goals and objectives established by farmers to actively represent only farmers to conform to farmers’s regulations and operating principles to maintain in full force and effect any required licenses to provide service to policyholders through the agents to maintain and make available for audit by farmers adequate_records including profit and loss statements and to surrender on cancellation or termination of the dmaa agreement all records levy lists cards books manuals papers forms or other material of whatsoever kind and all copies thereof having to do with the business of farmers farmers had the exclusive right to decrease or otherwise change overwrite rates schedules or classifications the dmaa was terminable by either farmers or mr farnsworth without cause on days’ notice the dmaa was also terminable immediately by farmers for cause on specified grounds the dmaa provided that upon cancellation by either party without cause or as a result of mr farnsworth’s death farmers would have the right to pay mr farnsworth the contract value and terminate the contract if farmers did not exercise its right to pay contract value mr farnsworth or his estate could attempt to sell his district manager position to a successor nominee acceptable to farmers for an amount not exceeding contract value the amount of the contract value referred to in the dmaa was based upon a schedule that took into account the service commission overwrite paid to the district manager during the months immediately preceding termination and the number of years_of_service completed by the district manager in the case of mr farnsworth who had worked for more than years as a district manager at the time of termination the dmaa provided for a contract value of seven times the last months’ service commission overwrite the dmaa specified that all lists and records of any kind pertaining to policyholders or expirations and also the information contained therein were the secret and confidential property of farmers and were never to be used or divulged by mr farnsworth all policy rights remained the property of farmers mr farnsworth had no rights or privileges in the continuing effectiveness of the policies produced for farmers mr farnsworth had no interest assignable or otherwise in the district or in the dmaa except as to the contract value payments upon termination without cause -- - on date mr farnsworth and farmers signed an addendum to the dmaa amending his concurrently signed dmaa the date addendum to the dmaa reduced mr farnsworth’s overwrite commissions to the portion of the overwrite in excess of dollar_figure per month the monthly reduction in the overwrite payable to mr farnsworth 1s commonly referred to as the retention amount under the terms of the addendum the retention amount was to be withheld for the first months of the contract years commencing with the 121st month the retention would be reduced or eliminated if farmers in its discretion determined that mr farnsworth’s performance warranted the reduction a second addendum to the dmaa entered into by farmers and mr farnsworth on date reduced the retention amount from dollar_figure per month to dollar_figure per month but extended the term of the retentions to the 178th month of the contract approximately years from inception of the contract commencing with the 178th month the retention would be reduced or eliminated if farmers in its discretion determined that mr farnsworth’s performance warranted the reduction -the stipulation of facts between petitioner and respondent mischaracterized the retention amounts as commencing rather than terminating or being reduced on the 121st and 178th month of the dmaa respectively the addenda make clear however that the retention amounts were to be withheld commencing immediately and were to continue until the 121st and 178th month respectively continued - j- in order to reimburse itself for the cost of paying contract value to retiring district managers rather than requiring the retiring managers to sell their interests to the replacement managers farmers began in to impose retention amounts on its new district managers the retention amounts withheld by farmers from the compensation it paid to a new district manager were not used to fund deferred_compensation to the new district manager upon retirement instead farmers used the retention amounts to reimburse itself for the cost of paying contract value retirement benefits to the retiring manager farmers conditioned the new district manager’s right to receive contract value benefits from farmers at retirement on his agreement to have retention amounts withheld in issuing a form_1099 reporting income to a district manager farmers would take the commission overwrite earned by the district manager and then deduct any retention amount withheld from the district manager’s earnings to arrive at the gross_income of the district manager during the entire time continued and we so find see 93_tc_181 the total payments under both addenda would have been approximately equal the first addendum called for retentions of dollar_figure per month for months totaling approximately dollar_figure assuming the retentions called for under the first addendum were withheld until the effective date of the second addendum there would have been retentions of dollar_figure per month for months followed by retentions of dollar_figure per month for the remaining months totaling dollar_figure --- - that mr farnsworth worked as a district manager farmers maintained standard accounting practices nationwide under which it did not report any retention amounts as income to its district managers during that same time mr farnsworth did not treat the retention amounts as income and did not pay income taxes on the retention amounts mr farnsworth and gloria farnsworth were divorced on date pursuant to a marital settlement agreement filed in the california superior court gloria farnsworth is not a party to this proceeding under the terms of the marital settlement agreement mr farnsworth assigned to gloria farnsworth dollar_figure percent of his right to contract value under the dmaa in date the farmers insurance group federal credit_union approved a loan to mr farnsworth of dollar_figure secured_by an assignment of mr farnsworth’s contract value in the dmaa in date mr farnsworth agreed to guarantee a loan by farmers to fred fourby an agent of the company secured_by mr farnsworth’s right to contract value upon termination of the dmaa mr farnsworth retired from farmers on date at mr farnsworth’s retirement his contract value under the dmaa was dollar_figure farmers deducted from the full contract value of dollar_figure the outstanding credit_union loan balance of - dollar_figure and the remaining balance of dollar_figure on the fredy fourby loan guaranty resulting in a net contract value of dollar_figure pursuant to the dmaa and the divorce decree farmers made the following contract value payments during taxable years and orin gloria farnsworth farnsworth total date dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure petitioners reported a taxable gain of dollar_figure on form_4797 sales of business property and form_6252 installment_sale income attached to their form_1040 for taxable_year petitioners reported the total gross contract value amounting to dollar_figure which amount included all payments made to mr farnsworth in taxable years and all payments made to orin farnsworth's former wife gloria farnsworth the canceled credit_union loan valued at dollar_figure which was offset by farmers and the fred fourby loan guaranty of dollar_figure which was also offset by farmers petitioners reduced the gross contract value of dollar_figure by dollar_figure for cost or other basis_of_property sold the cost or other basis claimed by petitioners consisted of the entire dollar_figure rounded which farmers paid from the contract value directly to gloria farnsworth during and and an additional dollar_figure in alleged basis leaving a reported gross_profit of dollar_figure petitioners reported on form_6252 receiving dollar_figure in contract value payments in consisting of dollar_figure of contract value received by mr farnsworth dollar_figure of contract value received by gloria farnsworth the canceled credit_union loan of dollar_figure which was apparently repaid by farmers out of the contract value and the dollar_figure fred fourby loan guaranty which was apparently also repaid or withheld by farmers using mr farnsworth’s and gloria farnsworth’s relative shares of total contract receipts petitioners reported a gross_profit_percentage of dollar_figure on form_6252 for on the basis of total payments reportedly received by mr farnsworth and gloria farnsworth of dollar_figure petitioners reported taxable installment_sale income for the year of dollar_figure dollar_figure percent x dollar_figure dollar_figure respondent's notice_of_deficiency disallowed the reduction from contract value for the payments made by farmers directly to gloria farnsworth disallowed the reduction of mr farnsworth’s claimed recovery_of basis in the dmaa and - li - determined that the contract value payments are subject_to self-employment_tax under sec_1401 respondent’s answer concedes that the dollar_figure in contract value paid_by farmers directly to gloria farnsworth during should be taxable to gloria farnsworth and not to petitioners opinion issue are petitioners entitled to exclude from income as a recovery_of basis any portion of the dmaa payments they received in petitioners have the burden_of_proof to establish the amount of mr farnsworth’s basis if any in the dmaa contract see rule burden_of_proof generally on petitioner 110_tc_189 court accepted commissioner’s determination that taxpayer had no basis in stock where taxpayer failed to introduce evidence to establish basis in stock 90_tc_116 petitioners not entitled to depreciation_deductions because they failed to meet burden_of_proof by establishing basis petitioners argue that mr farnsworth has basis in the dmaa contract because he treated the retention amounts as income on his federal_income_tax returns petitioners failed to introduce any documentary_evidence to support their contention petitioners do not have copies of mr farnsworth’s federal_income_tax returns from the relevant years to show that he reported as taxable_income any of the retention amounts withheld by farmers mr farnsworth’s testimony regarding the retention amounts was vague and inconsistent with the provisions of the dmaa and the addenda mr farnsworth claims to have a basis in the dmaa of dollar_figure he testified that farmers withheld retention amounts for years yet the documentary_evidence shows originally reguired retentions of dollar_figure which were thereafter reduced to dollar_figure per month retentions of dollar_figure per month for years would total only dollar_figure substantially less than the dollar_figure basis petitioners claimed the reduced retention of dollar_figure per month beginning in date for the remainder of the 6-year period would have resulted in total retentions of only dollar_figure mr farnsworth was unable to explain the discrepancies between his recollection of the facts the basis he claimed and the terms of the addenda mr farnsworth admitted that he had no documentation to show the amount that farmers actually retained the only evidence offered to support mr farnsworth’s claim that he has basis in the dmaa was his self-serving testimony testimony that was based on his recollection of event sec_25 to years before the trial payments of dollar_figure per month for months from date to date plus the remaining months of payments at dollar_figure per month for a total of months of payments years mr farnsworth also claimed that the retention amounts included interest at a rate he does not recall which he deducted presumably mr farnsworth’s basis would be less than the dollar_figure or dollar_figure if some portion of the monthly retention amounts included interest that he deducted mr farnsworth’s testimony showed that he did not clearly recollect the facts and that the amount claimed as basis was at best a very rough estimate petitioners offered no reliable evidence upon which the court could determine the actual retention amounts withheld by farmers mr farnsworth has asserted that the terms of the addenda were not followed but he has failed to provide any credible_evidence of the amounts actually retained by farmers petitioners have thus failed to meet their burden of establishing the retention amounts with credible_evidence while we should not disallow entirely all amounts because only some amounts have been proven see 39_f2d_540 2d cir the basic requirement is that there be sufficient evidence to satisfy the trier that at least the amount allowed in the estimate was in fact spent or incurred for the stated purpose until the trier has that assurance from the record relief to the taxpayer would be unguided largesse see 245_f2d_559 5th cir in the case at hand petitioners have failed to convince us of a specific amount that was withheld as retentions we know that the contractual terms were not followed that no reliable documentary_evidence is available to establish the true retention amounts and that mr farnsworth’s testimony concerning the retention amounts satisfies neither the rules of arithmetic nor the laws of probability more importantly even if petitioners had established the retention amounts petitioners have failed to establish by a preponderance_of_the_evidence that the retention amounts were included in mr farnsworth’s taxable_income in order for the retention amounts to give mr farnsworth a basis in the dmaa petitioners would have to establish that mr farnsworth reported the retention amounts as income for the years in which they were withheld otherwise the retention amounts would not constitute a cost of his interest in the dmaa that would be taken into account for income_tax purposes see sec_1012 basis_of_property is cost 64_tc_598 disallowing bad_debt deduction for unpaid wages that were never included in income petitioners offered no evidence other than mr farnsworth’s self-serving testimony to show that mr farnsworth previously included the retention amounts in income -- - respondent called carl earl diltz jr to explain farmers’s policy regarding the tax treatment of retention amounts mr diltz was employed by farmers in its accounting department for years and is now retired mr diltz began his career at farmers as an accounting clerk in and ended his career in as director of accounting for the entire company mr diltz was thoroughly familiar with farmers’s dmaa contracts including the terms dates that the terms were changed and the reasons why the terms were changed mr diltz’s testimony was highly credible mr diltz testified that farmers always reduced the amount of income to the district managers reported on the forms by the retention amounts and that farmers did not treat the retention amounts as taxable_income to the managers under the dmaass q d uring your tenure from to when you retired was it ever farmers procedure to report those retention amounts as income to district managers a no mr diltz also testified that farmers’s procedures were consistently followed on a nationwide basis and that it was his primary responsibility as a director to develop those procedures and to see that all offices were doing exactly the same thing we therefore have found that farmers did not report the retention amounts as income to mr farnsworth -- - we sustain respondent’s determination denying petitioners any reduction in income attributable to mr farnsworth’s claimed basis in the dmaa petitioners have established neither the amount of the retentions nor that any such retentions would bestow on mr farnsworth a basis in the dmaa issue are the dmaa payments subject_to self-employment_tax the self-employment_tax was enacted in to finance the extension of social_security_benefits to self-employed individuals social_security act amendments of ch 64_stat_477 s rept 81st cong 2d sess 1950_2_cb_302 sec_1402 defines self-employment earnings as gross_income derived by an individual from any trade_or_business carried on by such individual the seminal case considering the meaning of the carried on requirement is 76_tc_441 in which this court held that business interruption insurance proceeds paid to the owner of a grocery store destroyed by fire were not subject_to self-employment_tax the commissioner argued in newberry that business interruption insurance proceeds were a substitute for the business income that would have been earned but for the fire that destroyed the grocery store the income that would have been earned but for the fire would have been subject_to self-employment_tax therefore the commissioner argued so should the insurance proceeds this court rejected the commissioner’s argument holding that there must be a nexus between the income received and a trade_or_business that is or was actually carried on id pincite since the insurance proceeds were received not from the operation of the business but rather because of the nonoperation of the business we held that the proceeds were not subject_to self-employment_tax the comparable statutory terms--carrying on a trade_or_business and rendering services---suggests to us that any income must arise from some actual whether present past or future income-producing activity of the taxpayer before such income becomes subject_to either futa fica or self-employment taxes as the case may be id pincite from this small seed has grown a great tree of self- employment_tax jurisprudence a tree with many branches one large branch of the tree is made up of cases concerning insurance_company agent and manager termination_payments one of the principal cases addressing whether insurance_company agent termination_payments are subject_to self-employment_tax is 38_f3d_1094 9th cir revg tcmemo_1992_655 in which the court_of_appeals for the ninth circuit to which the case at hand would be appealable reversed a decision of this court the taxpayer in milligan a former state farm insurance agent received termination_payments -- - upon retirement under the state farm agreement the taxpayer was entitled to years of termination_payments based on a fixed percentage of his final year’s commissions the taxpayer was eligible for termination_payments only if the termination occurred more than years after the contract was entered into the termination_payments were also subject_to reduction for refundable commissions that had already been earned by the taxpayer on policies that were canceled during the year following termination the reductions were called chargebacks this court held in a memorandum opinion that the termination_payments were subject_to self-employment_tax because the payments were derived in the dictionary meaning of the word from petitioner’s prior employment the termination_payments were found to be analogous to the payment of future commissions on policies written during the term of the contract which had been held subject_to self-employment_tax in becker v tomlinson aftr 2d ustc par s d fla we find that termination_payments are the eguivalent of the deferred_compensation which a state farm agent active or retired would receive from policies sold in prior years on this basis we hold that termination_payments are derived from self- employment even though they are received in years subseguent to the activity which generated them milligan v commissioner tcmemo_1992_655 in reversing the tax court’s decision in milligan the court_of_appeals for the ninth circuit held that to be taxable as self-employment_income earnings must be tied to the quantity or quality of the taxpayer’s prior labor rather than the mere fact that the taxpayer worked or works for the payor milligan v commissioner f 3d pincite the court_of_appeals found that the taxpayer’s earnings were not tied to the quantity of his prior labor the court_of_appeals ruled that the 2-year qualification requirement related only to the taxpayer’s eligibility for termination_payments the payment amounts did not depend on the taxpayer’s length of service beyond the period of eligibility the court_of_appeals pointed out that it did not matter whether the taxpayer had worked for state farm for years or 20--the payments would in either case be the same because the payment amounts did not depend on the length of service or overall earnings the payments were not tied to the quantity of the taxpayer’s services in the same vein the court_of_appeals held that the termination_payments did not depend on the quality of the taxpayer’s prior service the court_of_appeals recognized that the payments were based on the taxpayer’s final year’s commissions according to the court_of_appeals at most the amount of the termination_payments not the payments themselves actually arose from milligan’s business activity id pincite the court_of_appeals went on to note that even the amount was not entirely related to milligan’s prior earnings because of the potential for chargebacks based on future policy cancellations - - over which milligan had no control because these chargebacks were entirely unrelated to milligan’s business activity the court_of_appeals held that the payments were not tied to the guality of the taxpayer’s prior services the court_of_appeals in milligan therefore concluded that the termination_payments did not derive from the carrying on of the taxpayer’s trade_or_business and so were not subject_to self-employment_tax in 86_f3d_1126 fed cir the court_of_appeals_for_the_federal_circuit followed milligan in a virtually identical factual situation involving the extended earnings_of a nationwide insurance co agent as in milligan the taxpayer in gump was entitled to receive upon termination of his agency contract a percentage of his final year’s earnings if he had performed services under the contract for more than years the earnings were subject_to reduction for policy cancellations occurring in the years after termination following milligan the court_of_appeals_for_the_federal_circuit held that the payments were not based on the quantity or guality of the taxpayer’s prior services and therefore were not subject_to self-employment_tax the court_of_appeals_for_the_federal_circuit explained in gump the reason for the rule as follows thus the extended earnings are not unpaid renewal_commissions they are computed by reference to renewal commissions---a reasonable indicator of the value of gump’ s insurance_business at the time he relinquished --- - control of it the amount is unaffected by his income during any prior period by the total number of policies written over his career by the total time period he served as an agent or even by the length of his service to nationwide in other words the amount is not tied to the quantity or quality of his labor in any meaningful way id pincite an offshoot of the tree sprouted in 130_f3d_1388 10th cir affg tcmemo_1996_269 there the extended earnings_of an american family life_insurance co independent agent were held to be subject_to self-employment_tax both the tax_court and the court_of_appeals for the tenth circuit distinguished milligan on its facts on the ground that the payments to the taxpayer in schelble depended on the quantity and quality of his prior self-employment services in general the extended earnings payments were calculated based on a percentage of the renewal service fees paid to the agent during the six- or twelve-month period preceding the month the agreement terminated the percentage was based upon the agent’s length of consecutive service for the companies immediately preceding termination of the agreement id pincite unlike milligan the amount of termination_payments to be received by the taxpayer in schelble depended on the length of his service to the insurance_company and were tied entirely to his earnings during the 12-month_period prior to termination without being subject_to any posttermination adjustments for events outside of his control such as in milligan chargebacks for policy cancellations after termination of the agreement the court_of_appeals in schelble distinguished milligan and held -- - that mr schelble’s payments are tied to the quantity and guality of his prior services performed for the companies id pincite the court_of_appeals in schelble also distinguished gump v commissioner supra id the extended earnings payments in gump were calculated in the same way as the termination_payments in milligan and differently from the extended earnings in schelble the court_of_appeals for the tenth circuit rejected the taxpayer’s suggestion that the label attached to the payments has any_tax significance however the payment scheme in gump is nearly identical to that in milligan and distinguishable from mr schelble’s payment scheme for the same reasons we reject milligan we also find gump does not apply to mr schelble’s case schelble v commissioner supra pincite4 in 108_tc_130 the tax_court in a reviewed opinion followed milligan in a case that would not have been appealable to the court_of_appeals for the ninth circuit like milligan jackson involved termination_payments to a state farm agent under a contract providing for a 2-year qualification period payments based on a fixed percentage of the final-year’s compensation without regard to the length of service and a reduction for commission chargebacks on policies canceled after termination following milligan this court held that the termination_payments were not subject_to self-employment - - tax because the payments were not tied to the quantity or guality of the employee’s services this court in jackson also recognized the factual distinction identified in schelble where the termination_payments are tied to the quantity or quality of the taxpayer’s prior services the payments will be subject_to self-employment_tax jackson v commissioner supra pincite in lencke v commissioner tcmemo_1997_284 after distinguishing the facts from those in milligan and jackson this court held that payments in lieu of renewal_commissions to which an insurance agent would otherwise be contractually entitled are subject_to self-employment_tax because the payments retain the character of the renewal_commissions they replaced congress in sec_1402 codified the standard established in milligan with respect to termination_payments made after date to an insurance salesman taxpayer_relief_act_of_1997 publaw_105_34 sec_111 stat sec_1402 exempts insurance salesman termination_payments from self-employment_tax if among other things the amount of the payments does not depend to any extent on length of service or overall earnings from services performed for such company without regard to whether eligibility for payment depends on length of service sec_1402 k b the parties agree that sec_1402 does not apply to the case at hand -- - because mr farnsworth was not an insurance salesman and because the payments were made in before the effective date of the statute however the legislative_history of sec_1402 makes it clear that the provision was intended to codify existing law factually the case at hand is like schelble and unlike jackson gump and milligan because the amount of mr farnsworth’s termination_payments depended on the length of his relationship with farmers mr farnsworth’s contract value referred to in the dmaa was based upon a schedule that took into account the number of years_of_service completed by the district manager this was more than a one-step eligibility requirement the longer the taxpayer’s tenure as district manager the higher the percentage of the taxpayer’s final months’ earnings that was used to compute contract value the amount varied between three times the last months’ service commission overwrite for a district manager with years_of_service to seven times the last months’ service commission overwrite for a manager who had as after citing 108_tc_130 86_f3d_1126 fed cir and 38_f3d_1094 9th cir revg tcmemo_1992_655 the conference committee report states the house bill codifies case law by providing that net_earnings_from_self-employment do not include any amount received during the taxable_year from an insurance_company on account of services performed by such individual as an insurance salesman for such company h conf rept pincite 1997_4_cb_1457 - - mr farnsworth did or more years_of_service as a district manager moreover unlike the taxpayers in jackson gump and milligan the payments to which mr farnsworth was entitled were not subject_to reduction for events unrelated to his services and occurring after termination there is also evidence in the record to suggest a significant relationship between mr farnsworth’s rights under the dmaa to recover contract value at termination and his agreement at inception of the dmaa to have the retention amounts withheld mr diltz testified that the retention amounts were imposed in order to enable farmers to recover from a successor manager the cost of paying contract value to the retiring manager replaced by the successor prior to the requirement for the successor manager to have retention amounts withheld there was no provision for the payment of contract value upon termination while there is no relationship between the new manager’s retention amount and the contract value amount because the retention amount is based on the former manager’s contract value the successor manager’s right to contract value upon his retirement was conditioned upon his agreement to have the retention amounts withheld there was thus a causal relationship between the right to contract value and the retention requirement the causal relationship between mr - - farnsworth’s agreement to allow his overwrite commissions to be reduced by retentions and his right to recover contract value upon termination creates an additional nexus between the termination_payments and his prior employment because as in 130_f3d_1388 10th cir the contract value payments to mr farnsworth were based on the guantity length of service and quality final months’ earnings without reduction for post termination events of the services rendered by mr farnsworth and because of the causal relationship between retentions and the right to contract value payments at termination farmers’s contract value payments to mr farnsworth are subject_to self-employment_tax petitioners attempt to distinguish schelble on three grounds first petitioners argue without citation of authority that the holding of schelble should not apply to the case at hand because the taxpayer was an insurance agent while mr farnsworth was a district manager petitioners fail to explain how a difference in mr farnsworth’s title or duties would make any difference in the result the fact remains that there is a sufficient nexus between the payments and mr farnsworth’s self-employment services to cause the payments to be subject_to the self-employment_tax second petitioners argue that the payments in schelble were based on the future commissions the agent would have earned if -- p7 - the agent had stayed with the insurance_company the termination_payments in schelble were based on a percentage of the renewal_commissions paid during the final months of the contract one of schelble’s companies paid between percent and percent of the commissions for the final months of service while the other company paid between percent and percent of the commissions for the final months of service in both cases the percentage depended on the length of the agent’s term of service petitioners argue that the holding in schelble should not apply to the case at hand where the termination_payments are based on prior earnings rather than future commissions again we reject petitioners’ argument in 76_tc_441 we held that it does not matter whether the income arises from a past present or future income-producing activity see also schumaker v commissioner 648_f2d_1198 9th cir self-employment_income determined from source_of_income not taxpayer’s status when income realized sec_1 a -l c income_tax regs self-employment_income may include payments received from services provided in a prior taxable_year finally petitioners argue that the termination_payments should be treated as gain_or_loss from the sale of property under sec_1402 c rather than as ordinary self-employment_income following a long line of authority we held in clark v - - commissioner tcmemo_1994_278 and lowers v commissioner tcmemo_1991_75 that the contract value payments upon termination of a farmers dmaa constitute ordinary_income and not capital_gains from the sale of property in clark we stated under the agreement all rights or privileges for the continuing effectiveness of policies produced on behalf of any of the companies including all records pertaining thereto were and should at all times remain the property of farmers the short answer is that petitioner transferred nothing to farmers the contract with farmers was not sold or exchanged but was terminated on date petitioner’s services as a farmers district manager came to an end the local agents that petitioner had obtained for farmers remained as before local agents of farmers k k see also deal v commissioner tcmemo_1973_49 ordinary_income treatment for termination_payment by farmers under earlier form of farmers dmaa like the taxpayers in clark lowers and deal mr farnsworth did not sell any property to farmers farmers owned all the business property used by mr farnsworth the dmaa between mr farnsworth and farmers provides the district manager understands and agrees that all lists and records of any kind pertaining to policyholders or expirations and also the information contained therein are the secret and confidential property of the companies and shall never be used or divulged except as specifically authorized by and for the benefit of the companies the payments mr farnsworth received were expressly in consideration for the termination of the dmaa contract the payments were not made in return for the transfer of specific - - property owned by him neither in form nor substance was the transaction at issue a sale of property by mr farnsworth the contract value termination_payments to mr farnsworth under the dmaa are subject_to self-employment_tax to reflect concessions of the parties decision will be entered under rule
